Citation Nr: 1723643	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-40 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for cervical spine disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve, to include active duty for training (ACDUTRA) from July 8, 1987 to September 10, 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2005, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent rating, effective June 17, 1999, and granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, effective May 3, 2000.  

In an April 2006 rating decision, the RO granted entitlement to a total rating due to individual unemployability (TDIU) from March 31, 2005.   

In February 2006 and August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In August 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of all three hearings are associated with the claims file.

In an August 2014 decision, the Board denied entitlement to an effective date prior to September 13, 2004 for the assignment of a 20 percent evaluation for service-connected lumbosacral strain.  The Board granted entitlement to an effective date of September 13, 2004, but no earlier, for the assignment of a 50 percent evaluation for service-connected post-traumatic headaches.  The issues of entitlement to higher initial ratings for left lower extremity radiculopathy and cervical spine disability were remanded to the Agency of Original Jurisdiction (AOJ) for additional development and action.    

The June 2015 deferred rating decision addressed the issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, which was remanded for issuance of a statement of the case in the August 2014 Board remand.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately it is once again necessary to remand this matter as there has not been substantial compliance with the August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The August 2014 remand directed the AOJ to schedule the Veteran for a new VA spine examination to determine the current severity of the service-connected cervical spine disability since the most recent VA examination was conducted in November 2005.  The Board acknowledges that the AOJ attempted to schedule the Veteran for a VA examination in May 2015.  However, in a May 2015 letter, the Veteran indicated that he did not believe an examination was warranted since there was enough evidence of record to warrant a higher rating.  The Veteran also stated that his slot for an exam should be provided to a Veteran who is waiting for his or her first decision.  In a March 2017 response to the March 2017 supplemental statement of the case, the Veteran asked that the AOJ evaluate the neck disability based on the evidence of record or reschedule another neck examination.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  The Board finds that a more current VA examination is needed to properly rate the current severity of the service connected cervical spine disability and the examination findings will be considered with the evidence that is already of record when deciding the Veteran's appeal.  VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous).  

In light of the Veteran's possible confusion for the purpose of the examination and his March 2017 statement requesting a new examination, the Board will remand the appeal so that the Veteran may be afforded one more opportunity to appear at a scheduled examination.  

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of the Veteran's cervical spine disability.  If the Veteran fails to report for the examination, this should be documented in the record.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim.  See 38 C.F.R. § 3.655.  

All tests and studies that the examiner deems necessary should be performed.  The examiner should do the following:

(a) Conduct range of motion studies of the cervical spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination. 

(b) State whether the Veteran has ankylosis in the cervical spine. 

(c) Assess whether the Veteran has had any incapacitating episodes due to flare-ups in the cervical spine in the past 12 months, and if so, the duration of such episodes. 

(d) Separately assess any neurological impairment as a result of the cervical spine disability, and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis. 

(e) Assess the impact of the cervical spine disability on the Veteran's employability.

The examiner should provide a complete rationale for any opinion offered.

2.	Thereafter, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for cervical spine disability.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow a reasonable opportunity to respond.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


